DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 7/14/2020.
Claims 1, 2, 4, 5, 6, 8, 9, 10.
Claims 3, 7 are cancelled.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Claim 1 recites,
Line 5, second page “heat-source side expansion provided in downstream of the”
Line 11, second page “relay unit expansion device provided in downstream” 
Claim 6 recites,
“accumulator in upstream”
“first temperature sensor provided in upstream”
The word “in” should be deleted at each the places shown above.
Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 – the claim recites, “wherein the first temperature sensor is provided in upstream of the accumulator in the heat source unit.”  It is not clear if this means the both the sensor and accumulator are in the heat source-unit, or if one or the other of the two is in the heat-source unit. 
Claim 10 – the claim recites, “wherein a pump, the intermediate heat exchanger, and the load-side heat exchanger and the flow control valve of each of the plurality of indoor units are connected via a heat medium pipe to form a heat medium circuit through which the heat medium circulates by the pump.”  Regarding the limitations, “a heat medium pipe” and “heat medium circuit”, the structure that appears to match these limitations has already been identified as a “load connection pipe” in parent claim 1.  It is not clear if applicant is claiming a different structure, and if so, what the structure is.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 4, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-090178 to Koji and US 2017/0191706 to Ogawa (WO parent application published on 2016-1-21).
Regarding claim 1, Koji teaches an air-conditioning system, comprising:
a plurality of indoor units; (41a-c),
a relay unit including an intermediate heat exchanger (16) configured to exchange heat between refrigerant (Koji claim 1) and a heat medium (Koji, claim 2);
a heat source unit including a compressor (11) and a heat source-side heat exchanger (14) and configured to supply cooling energy or heating energy to each of the plurality of indoor units via the relay unit (heating or cooling depends upon the state of reversing valve 13),
wherein the heat source unit and the relay unit are connected by a heat-source connection pipe (12) through which the refrigerant flows,
wherein the relay unit (16) and the plurality of indoor units (41) are connected by a load connection pipe (30, 34) through which the heat medium flows,
wherein the load connection pipe comprises a main pipe (30) connecting between the relay unit and one of the indoor units (41c) provided at an end of the load connection pipe opposite to the relay unit,

wherein the heat source unit comprises the compressor (11), the heat source-side heat exchanger (14), and a heat source-side expansion device (15) provided in downstream of the heat source- side heat exchanger during a cooling operation in which the heat source-side heat exchanger functions as a condenser (see annotated Koji Fig. 1 below, when valve 13 is switched to provide flow from the compressor directly to the condenser), (NOTE: there is no requirement here that the heat source side expansion device of the claimed invention is expanding refrigerant in the cooling operation, but note that the expansion device (15) in Koji will, see further discussion below in the description of modifications made to Koji) 
wherein the heat source-side expansion device (15) is configured such that the refrigerant to be caused to flow into the relay unit is brought into a two-phase state during the cooling operation (apparent from sketch, this is typical operation of an expansion valve), 
Koji does not teach, 
wherein a length of the main pipe from a connection part connected to the relay unit to a first branch part, which is closest to the relay unit of the branch parts, is smaller than a length of the heat-source connection pipe,
wherein the relay unit comprises a relay unit expansion device provided in downstream of the intermediate heat exchanger during a heating operation in which the intermediate heat exchanger functions as a condenser,  

Ogawa teaches, that placing the relay unit too far of a distance from the indoor units presents an obstacle to energy savings (par. 32).  Also, to the extent applicant argues that Koji does not teach that the outdoor unit, relay unit, and indoor unit are separate units, Ogawa further teaches that there is an outdoor/heat source unit (1, Fig. 2), a relay unit (2), and an indoor unit 3, that are separate from each other.  When they are separate, the claimed “connection part” and the specific pipes segments extending from the connection part will be present.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Koji, in view of Ogawa, to provide the heat source unit, relay unit, and indoor unit as separate entities, to provide some flexibility in locating them relative to each other to obtain the best piping layout for energy efficiency purposes.  Given the wide array of specific end use designs, it would also be obvious to provide a length of the main pipe from a connection part connected to the relay unit to a first branch part, which is closest to the relay unit of the branch parts, which is smaller than a length of the heat-source connection pipe, in order to achieve the desired efficiency. 
Ogawa also teaches 
 The relay unit comprises a relay unit expansion (26a, b) device provided in downstream of an intermediate heat exchanger (25a, 25) during a heating operation in 
wherein the relay unit expansion device is configured such that the refrigerant to be caused to flow (in pipe 4) into the heat source unit (1) is brought into a two-phase state during the heating operation (this is typical operation of an expansion valve).
NOTE: Koji provides a single expansion valve (15) in the heat source unit that expands refrigerant in both the heating and cooling operations.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide a second expansion valve in the relay unit as claimed, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  MPEP 2144.04. V. C.  In the present case the complex single valve (15) of Koji, which expands refrigerant in both the cooling flow mode and the opposite heating flow mode, can be replaced with two simpler, less complex valves, with each required to only expand refrigerant in a single direction.  

    PNG
    media_image1.png
    964
    675
    media_image1.png
    Greyscale


Regarding claim 2, Koji as modified teaches the air-conditioning system of claim 1, wherein the compressor (11), the heat source-side heat exchanger (14), and the intermediate heat exchanger (16) are connected via a refrigerant pipe (12) to form a refrigerant circuit through which the refrigerant circulates, wherein the heat-source connection pipe comprises:
a liquid-side connection pipe connecting between a connection part of the heat source unit and a connection part of the relay unit, on a liquid pipe of the refrigerant pipe; (see annotated sketch, the connection part and specific pipe segments will be present when the heat source unit and relay unit are separate units, as described in the rejection of claim 1) 
a gas-side connection pipe connecting between a connection part of the heat source unit and a connection part of the relay unit, on a gas pipe of the refrigerant pipe (see annotated sketch, the connection part and specific pipe segments will be present when the heat source unit and relay unit are separate units, as described in the rejection of claim 1)
wherein the main pipe includes: 
an departure main pipe (30) that allows the heat medium flowing out of the relay unit to flow therethrough toward each of the plurality of indoor units; and 
a return main pipe (34) that allows the heat medium flowing out of each of the plurality of indoor units to flow therethrough toward the relay unit, 
wherein the first branch part includes: 
a first departure branch part provided on the departure main pipe (45a); and 

wherein the departure main pipe comprises a first departure main pipe connecting between the first departure branch part and the connection part connected to the relay unit, (pipe segment of 30 between 45a and the relay unit), 
wherein the return main pipe comprises a first return main pipe connecting between the first return branch part and the connection part connected to the relay unit, and (pipe segment of 34 between 43a and the relay unit)
Koji does not teach, 
wherein a total length of the first departure main pipe and the first return main pipe is smaller than a total length of the liquid-side connection pipe and the gas-side connection pipe.
Ogawa teaches, that placing the relay unit too far of a distance from the indoor units presents an obstacle to energy savings (par. 32).  Also, to the extent applicant argues that Koji does not teach an outdoor unit that is separate from an indoor unit,   Ogawa further teaches that there is an outdoor/heat source unit (1, Fig. 2), a relay unit (2), and an indoor unit 3, that are separate from each other.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Koji, in view of Ogawa, to provide the heat source unit, relay unit, and indoor unit as separate entities, to provide some flexibility in locating them relative to each other to obtain the best piping layout for energy efficiency purposes.  Given the wide array of specific end use designs, it would also be obvious to provide a length of the main pipe from a connection part connected to the relay unit to a first branch part, which is closest to the relay unit of the branch parts, which is smaller 

Regarding claim 4, Koji as modified teaches the air-conditioning system of claim 1, wherein the heat source unit comprises a heat source-side controller (81, par. 40, Fig. 5) configured to control an opening degree of the heat source-side expansion device (controller 81 connected to expansion device 15).
Koji as modified does not teach,
wherein the heat source-side controller is configured to: 
perform control to increase the opening degree of the heat source-side expansion device when a degree of superheat at an outlet of the intermediate heat exchanger that functions as an evaporator is higher than a reference degree of superheat; and 
perform control to reduce the opening degree of the heat source-side expansion device when the degree of superheat is lower than the reference degree of superheat.
Ogawa teaches (par. 71), 
Controlling expansion valves (26) to keep constant the degree of superheating at the outlet of the intermediate heat exchangers defined as differences between the temperatures at the outlets of the intermediate heat exchangers (25).  While Ogawa teaches the expansion valves (26) are in the relay unit, the modification of Koji in the rejection of claim 1 provides for an expansion valve in both the heat source unit and the relay unit.  In such a combination, the relevant expansion valve (15) can be in the heat source unit.   


Regarding claim 8, Koji teaches the air-conditioning system of claim 1,
wherein the relay unit comprises a relay unit controller (51, Fig. 5, also controller 81 which controls expansion valve 15 in the heat source side unit) configured to control an opening degree of the relay unit expansion device.
Koji does not teach
 wherein the relay unit controller is configured to: 
perform control to increase the opening degree of the relay unit expansion device when a degree of subcooling at an outlet of the intermediate heat exchanger that functions as the condenser is higher than a reference degree of subcooling; and
perform control to reduce the opening degree of the relay unit expansion device when the degree of subcooling is lower than the reference degree of subcooling.
Ogawa teaches, at par. 81, during a heating operation mode, the aperture of the narrowing device (26b) is controlled to keep at a target value the degree of subcooling of the refrigerant at the outlet of the intermediate heat exchanger (25b).
It would have been obvious, to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Koji, in view of Ogawa, in order to provide the desired amount of heat during the heating operation.

	
Regarding claim 10, Koji as modified teaches the air-conditioning system of claim 1,
wherein each of the plurality of indoor units includes a load-side heat exchanger  (41a-c) and a flow control valve (43a-c), and
wherein a pump (26), the intermediate heat exchanger (16), and the load-side heat exchanger and the flow control valve of each of the plurality of indoor units are connected via a heat medium pipe (30, 34) to form a heat medium circuit through which the heat medium circulates by the pump.  

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2016-090178 to Koji, US 2017/0191706 to Ogawa, and US 4,484,452 to Houser.
Regarding claim 5, Koji as modified teaches the air-conditioning system of claim 4, further comprising:
a suction pressure sensor configured to measure a suction pressure, which is a pressure of the refrigerant to be sucked into the compressor; and 
a first temperature sensor configured to measure a first temperature, which is a temperature of the refrigerant flowing through a passage between the intermediate heat exchanger and the compressor, 
wherein the heat source-side controller determines the degree of superheat by using the suction pressure and the first temperature.
Houser teaches the superheat existing at an evaporator outlet can be extrapolated, based on the sensed suction line pressure and temperature readings 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Koji, in view of Houser, in order to utilize measurements commonly employed to calculate superheats.       
	
	Regarding claim 6, Koji as modified teaches the air-conditioning system of claim 5, but does not teach, 
wherein the heat source unit comprises an accumulator in upstream of the compressor, and 
wherein the first temperature sensor is provided in upstream of the accumulator in the heat source unit.
Ogawa teaches an accumulator (19) upstream of the compressor and downstream of the intermediate heat exchanger (25, Fig. 2).  Note also that Houser teaches reading a temperature at the evaporator outlet (see the rejection of claim 5), which would be upstream of the accumulator.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Koji, in view of Ogawa, to provide an accumulator to store excess refrigerant when not needed.    

    
	

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2016-090178 to Koji, US 2017/0191706 to Ogawa, and US 2015/0020535 to Hatomura.
Regarding claim 9, Koji teaches the air-conditioning system of claim 8, but does not teach, 
a discharge pressure sensor configured to measure a discharge pressure, which is a pressure of the refrigerant discharged from the compressor; and
a second temperature sensor configured to measure a second temperature, which is a temperature of the refrigerant flowing through a passage between the intermediate heat exchanger and the relay unit expansion device,
wherein the relay unit controller determines the degree of subcooling by using the discharge pressure and the second temperature.
Hatomura teaches determining a degree of subcooling based on the compressor discharge pressure and a temperature sensor reading at the outlet of the relevant heat exchanger (par. 101).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Koji, in view of Houser, in order to utilize measurements commonly employed to calculate subcooling.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.